EXHIBIT A          FILED IN
            4th COURT OF APPEALS
             SAN ANTONIO, TEXAS
            03/12/2015 4:41:59 PM
                KEITH E. HOTTLE
                     Clerk
                                          NO. 13-04-00108-CVL

GRACE RIVER RANCH, LLC                                   IN THE DISTRICT COURT OF



EL CABALLERO RANCH, INC. AlKi A §                        LA SALLE COUNTY, TEXAS
EL CABALLERO, LLC AND
LAREDO MARINE, L.L.C,

V.

ROBERT W. BRITTINGHAM                                § 218TH JUDICIAL DISTRICT


                                  PARTIAL SUMMARY JUDGMENT

         On September 18, 2014, came on for hearing the Second Traditional and No-

Evidence Motion for Summary Judgment of Grace River Ranch, LLC (the "Motion").

         The Court having considered the pleadings• and papers on file, the timely-filed

summary judgment evidence, the argument of counsel, and the Court's previous ruling in its

Second Amended Order Granting Traditional and No-Evidence Motion for Summary

Judgment of Grace River Ranch, LLC entered on December 3, 2014 finds and concludes that

the Partial Summary Judgment should be granted as follows:

         IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that for the

purposes of this Order, the following terms shall have the following meanings:

                  1.         GRACE RIVER: means GRACE RIVER RANCH, LLC, its agents,
                             employees, ccarat.pac-ter-&;,1-icensees, invitees,-aadsts,

                  2.         EL CABALLERO: means EL CABALLERO RANCH, INC., its
                             agents, employees, contractors, affiliates, successors, assigns, and
                             persons acting in concert with said persons.

                  3.         LAREDO MARINE: means LAREDO MARINE, L.L.C., its agents,
                             employees, contractors, affiliates, successors, and assigns and persons
                             acting in concert with said persons.

                                                     1
i18705.43065-00364015.DOC)

                                                                                           #374227
                   4.         Grace River Ranch: means all that certain 6,779.066 acre tract or
                              parcel of land in La Salle County, Texas described in Special Warranty
                              Deed, Veda Gwen Goodwin Treat and Kelly Maxwell Goodwin, Co-
                              Trustees of the Roy and Bonnie Goodwin Family Ranch Trust dated
                              December 17, 2012 to Rio Gracia, LLC dated December 31, 2012 and
                              filed of record at Volume 664, Page 227, Official Public Records, La
                              Salle County,_Texas.

                   5.         El Caballero Ranch: means all that certain 9,220.993 acre tract or
                              parcel of land in La Salle County, Texas described in Warranty Deed,
                              Knight Oil Tools, Inc. to El Caballero Ranch, Inc. dated March 30,
                              1998 and filed of record at Volume 400, Page 83, Deed Records, La
                              Salle County, Texas.

                  6.          7 C's Ranch: means all that certain 30,074.41 acre tract or parcel of
                              land in La Salle and Webb Counties, Texas described in Correction
                              General Warranty Deed With Assumption of Security Documents from
                              Damon Chouest, Inc. to Laredo Marine, L.L.C. dated April 20, 2011
                              and filed of record at Volume 572, Page 120, Official Public Records,
                              La Salle County, Texas.

                  7.          Nueces River Crossing: means all that certain tract being a fifty foot
                              (50') easement across the Nueces River in La Salle County, Texas
                              described in Miscellaneous Easement from the State of Texas to Grace
                              River Ranch dated August 1, 2013 and filed of record at Volume 776,
                              Page 268, Official Public Records, La Salle County, Texas (the
                              "Miscellaneous Easement").

                  8.          Grace River Easements: means collectively (1) an eighty foot (80')
                              wide easement for vehicular and pedestrian access (Northerly)
                              described in Access Easement Agreement, Patrick H. Welder, Jr. to
                              John T. Mundy, et ux dated September 6, 1995 and filed of record at
                              Volume 382, Page 1, Deed Records, La Salle County, Texas; and (2) an
                              eighty foot (80') wide easement for vehicular and pedestrian access
                              (Easterly) described in Access Easement Agreement, Patrick H.
                              Welder, Jr. to John T. Mundy, et ux dated September 6, 1995 and filed
                              of record at Volume 382, Page 9, Deed Records, La Salle County,
                              Texas.

                  9.          County Road Easement: means the County Road Easement described
                              in Right-of-Way Deed, Ruth Bradley Watkins, Individually and as
                              Executrix of the Will and Estate of Griffin Watkins, Deceased, et al to
                              G. A. Welhausen, County Judge, La Salle County, Texas dated
                              February 3, 1939 and filed of record at Volume M-3, Page 390, La
                              Salle County, Deed Records.

                                                      2
I 8705.43065-003540! 5.DOC)
                                                                                             #374227
         IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

                  1.         Private Easement. GRACE RIVER has valid and subsisting non-
                             exclusive express easements across El Caballero Ranch, 7 C's Ranch,
                             and the Nueces River Crossing for vehicular and pedestrian access to
                             and egress from Grace River Ranch along that part of the Grace River
                             Easements lying within El Caballero Ranch, 7 C's Ranch, and/or the
                             Nueces River Crossing with the right to use and maintain the road
                             thereon and any culverts, low water crossings, or bridges lying along
                             the Grace River Easement in conformity with the rights and privileges
                             and subject to the requirements set out in the Grace River Easements
                             and the Miscellaneous Easement.

                  2.         Public Road. There is a valid and subsisting public road across El
                             Caballero Ranch, 7 C's Ranch, and Nueces River Crossing along the
                             route and of the width described in the County Road Easement for that
                             part of the County Road Easement lying within El Caballero Ranch, 7
                             C's Ranch, and the Nueces River Crossing.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that:

                1.      Private Easements. EL CABALLERO and LAREDO MARINE are
             enjoined from:

                       (a)      Erecting or maintaining any barriers, fences, or gates of any kind
                                that would interfere with or obstruct the free flow of vehicular or
                                pedestrian access, on, over, or across the Grace River Easements
                                other than gates currently located on El Caballero Ranch or 7 C's
                                Ranch. All such gates must be maintained and/or secured such that
                                GRACE RIVER may pass through them without assistance.
                                LAREDO MARINE shall remove the fence along the Northerly
                                Grace River Easement and located within 7 C's Ranch within 30
                                days of the date entry of this Partial Summary Judgment.

                       (b)      Maintaining any gate or barrier along or across the Grace River
                                Easements without providing all neceSsary keys, combinations, or
                                codes to GRACE RIVER to open such gates without assistance.
                                Such keys, combinations, or codes are to be delivered to GRACE
                                RIVER not later than 3 days from the entry hereof, and prior to an
                                installation of any future rekeyed, reconfigured, or recoded leek.

                       (c)      Taking any action to prevent GRACE RIVER from freely opening
                                and. closing any gates in the Grace River Easements without
                                assistance.

                                                    3
{18705.43065-003640151)0C}
                                                                                           #374227
                       (d)      Preventing or obstructing GRACE RIVER from using, having
                                access across, or undertaking the maintenance or repair of the
                                roadway, bridges, low water crossings, culverts, grades, trimming,
                                etc. along the Grace River Easements and Nueces River Crossing.

                2.    Public. Road. EL CABALLERO and LAREDO MARINE are
             permanently enjoined from:

                       (a)      Preventing or obstructing maintenance or repair of the roads,
                                bridges; culverts, grades, or low water crossings lying along the
                                County Road Easement.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Partial

Summary Judgment is intended to be Interlocutory in nature adjudicating only all claims of

the Parties relating to the validity, continuity, and extent of the Grace River Easements and

the County Road Easement. This Order does not adjudicate the following related claims:

                  1.         All claims of GRACE RIVER for damages against EL CABALLERO
                             and LAREDO MARINE claimed to be sustained by reason of any
                             disruption or blocking of the Grace River Easements or the County
                             Road Easements.

                  2.         All claims for attorney's fees and costs.

         SIGNED this              'day of




                                                      4
(18705,43065-00364015.DOC)
                                                                                          #374227
PREPARED BY:

MOORMAN TATE HALEY
 UPCHURCH & YATES, LLP
                             '




         STEVEN C. HALEY
         State Bar No. 08741900
         207 East Main
         P.O. Box 1808
         Brenham, Texas 77834-1808
         Telephone: (979) 836-5664
         Telecopier: (979) 830-0913
         shaley@moormantate.coni

Attorney for GRACE RIVER RANCH, LLC




                                      5
fI8105.43065-00364015.DOC}
                                          #374227